NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3826-15T1

LEE C. HUGUENIN,

        Appellant,

v.

BOARD OF REVIEW and
ARROW ENVIORNMENTAL SERVICES,

     Respondents.
_______________________________

              Argued July 25, 2017 – Decided August 4, 2017

              Before Judges Reisner and Suter.

              On appeal from the Board of Review, Department
              of Labor and Workforce Development, Docket No.
              077,567.

              Richard T. Smith argued the cause for
              appellant (Gill & Chamas, LLC, attorneys; Mr.
              Smith, on the brief).

              Marolhin D. Mendez, Deputy Attorney General,
              argued the cause for respondent Board of
              Review (Christopher S. Porrino, Attorney
              General, attorney; Melissa H. Raksa, Assistant
              Attorney General, of counsel; Ms. Mendenz, on
              the brief).

              Respondent Arrow Environmental Services has
              not filed a brief.

PER CURIAM
     Petitioner Lee C. Huguenin (petitioner) appeals the April 13,

2016 decision by the Department of Labor and Workforce Development

Board of Review (Board of Review) that denied his application for

unemployment benefits.     We affirm.

     Petitioner was a pest control operator working full-time as

an employee of Arrow Environmental Services when on August 20,

2013, he sustained injuries on the job.          He received workers'

compensation benefits from August 27, 2013 until November 12,

2015, and he was considered temporarily but totally disabled.

Petitioner was cleared to return to work on November 12, 2015.        He

made application for unemployment benefits on November 15, 2015,

because his former employer no longer had employment for him.        His

claim for benefits was denied on December 4, 2015.        He appealed

to the Appeal Tribunal, which rejected his claim on January 15,

2016, following a hearing.       Petitioner appealed to the Board of

Review, but it affirmed the denial of unemployment benefits by

final decision of April 13, 2016.

     Our review of an administrative agency decision is limited.

Brady v. Bd. of Review, 152 N.J. 197, 210 (1997).       Administrative

agency decisions are generally upheld on appeal unless they are

arbitrary,   capricious,    or   unreasonable;   are   unsupported    by

substantial credible evidence in the record; or are contrary to


                                   2                           A-3826-15T1
express or implied legislative policies.      Saccone v. Bd. of Trs.

of Police & Firemen's Ret. Sys., 219 N.J. 369, 380 (2014); Lavezzi

v. State, 219 N.J. 163, 171 (2014).       We give considerable weight

to a state agency's interpretation of a statutory scheme that the

[L]egislature has entrusted to the agency to administer[,]" In re

Election Law Enf't Comm'n Advisory Op. 01-2008, 201 N.J. 254, 262

(2010) (citing Richardson v. Bd. of Trs., Police & Firemen's Ret.

Sys., 192 N.J. 189, 196 (2007)); see also GE Solid State v. Dir.,

Div. of Taxation, 132 N.J. 298, 306 (1993), but we are not bound

by it.    Lavezzi, supra, 219 N.J. at 172.

       The Board of Review did not err in rejecting petitioner's

claim for unemployment benefits.      Eligibility for unemployment

benefits is determined by satisfying the requirements of N.J.S.A.

43:21-4.    See N.J.A.C. 12:17-5.1 (describing basic unemployment

eligibility requirements).    There was no dispute petitioner made

a claim for benefits and was cleared to work, satisfying three of

the four requirements.     See N.J.S.A. 43:21-4(a)-(c).      However,

petitioner did not meet the "base week" or "wages" requirements

under N.J.S.A. 43:21-4(e)(4) because his only income was from

workers' compensation.1    He does not dispute this.



1
    The applicable regulation provides:



                                  3                           A-3826-15T1
     A petitioner who does not have sufficient qualifying "base

weeks" or "wages" to qualify for benefits has the option of

applying for benefits using one of two "alternative" base years

"if the period of disability was not longer than two years."

N.J.S.A. 43:21-19(c)(3).     The regulations make clear the section

"applies to individuals receiving [w]orkers' [c]ompensation for a

period not to exceed two years."       N.J.A.C. 12:17-5.6(a)(2).      None

of the parties have disputed that petitioner received workers'

compensation benefits for more than two years. As such, petitioner

could not satisfy the fourth requirement of N.J.S.A. 43:21-4.

     Petitioner   contends   the   period   of   time   during   which   he

received workers' compensation should not be counted or, in the




          (a) To be eligible for benefits, an individual
          during his or her base year period, consisting
          of the first four of the most recent five
          completed calendar quarters preceding the date
          of the claim, shall have met the following
          requirements:

               1. Established 20 base weeks as defined
          at N.J.S.A. 43:21-19(t)(3) as an amount equal
          to 20 times the State minimum hourly wage;

               2. If the individual has not met the
          above requirement in (a)1 above, he or she
          must have earned an amount equal to 1,000
          times the State minimum hourly wage[.]

          [N.J.A.C. 12:17-5.1(a)(1)-(2).]

                                   4                              A-3826-15T1
alternative,     that    workers'       compensation       temporary    disability

benefits should constitute "wages" under the statute.

      The statute defines wages as "remuneration paid by employers

for employment."        N.J.S.A. 43:21-19(o).         Remuneration is defined

as "all compensation for personal services, including commission

and bonuses and the cash value of all compensation in any medium

other than cash."        N.J.S.A. 43:21-19(p).            Neither the definition

of   "wages"    nor    "remuneration"         expressly    references    temporary

disability benefits from workers' compensation.                    See N.J.S.A.

43:21-19(o)-(p).       Also, in defining the "benefit year" for persons

"who immediately preceding the benefit year [were] subject to

. . . the workers' compensation law," the Legislature expressly

limited its applicability to a "period of disability . . . not

longer than two years."         N.J.S.A. 43:21-19(c)(3).

      "To ascertain legislative intent, we begin with the statute's

plain language and give terms their ordinary meaning."                    State v.

S.B., __ N.J. __, __ (2017) (slip op. at 6) (citing DiProspero v.

Penn,   183 N.J. 477,    492    (2005)).      Furthermore,       "[w]hen   the

Legislature sets out to define a specific term, 'the courts are

bound by that definition.'"              Ibid.     (quoting Febbi v. Bd. of

Review,   35 N.J. 601,    606    (1961)).      We     "consider    extrinsic

interpretative aids" when a statute is "ambiguous," but in the

absence of ambiguity, "[i]t is not our function to rewrite a

                                          5                                 A-3826-15T1
plainly written statute or to presume that the Legislature meant

something other than what it conveyed in its clearly expressed

language."   Ibid.   (quoting Murray v. Plainfield Rescue Squad, 210
N.J. 581, 592 (2012)) (other citations omitted).

      Here, the statutory definition of wages and remuneration do

not include workers' compensation benefits, and the alternative

base years are limited to persons receiving workers' compensation

for fewer than two years.       We cannot to rewrite these statutes.

The   petitioner   has   the   burden    of   showing    an   entitlement     to

benefits.     Brady, supra, 152 N.J. at 218.              In following the

statutory    language,   the   Board's    decision      was   not   arbitrary,

capricious or unreasonable.

      Affirmed.




                                    6                                  A-3826-15T1